FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

AMERISOURCEBERGEN CORPORATION,         
a New Jersey corporation, dba
Bergen Brunswig Corporation, aka
BBC; AMERISOURCEBERGEN DRUG
CORPORATION; MEDICAL INITIATIVES,
INC., aka Oncology Supply; ASD               No. 04-15595
SPECIALTY HEALTHCARE, INC.,
              Plaintiffs-Appellants,            D.C. No.
                                           CV-02-01472-JWS
                v.
DIALYSIST WEST, INC., an Arizona              District of
                                            Arizona, Phoenix
corporation,                                    ORDER
               Defendant-Appellee,           AMENDING
                v.                             OPINION
AMERX INC., a Florida corporation;
CSG DISTRIBUTORS, a Tennessee
company; PREMIER MEDICAL
DISTRIBUTORS, INC.,
           Third-party-Defendants.
                                       
                    Filed April 24, 2006

      Before: Jerome Farris, A. Wallace Tashima, and
          Consuelo M. Callahan, Circuit Judges.


                          ORDER

  The opinion filed on March 22, 2006 is amended as fol-
lows: on slip opinion page 3046, lines 10-16, the following
sentences are deleted: “AmerisourceBergen contends, how-
ever that the contracts for sale of Epogen and other drugs

                            4563
4564        AMERISOURCEBERGEN v. DIALYSIST WEST
were not separate contracts. Because the Vendor Agreement
signed by Dialysist West permits AmerisourceBergen to
return any goods to Dialysist West for “full credit,” Ameri-
sourceBergen believes it was justified in applying the credit
it held for the counterfeit Epogen purchases against its out-
standing debts.”

   The following sentences are added on slip opinion page
3046, at line 10: “AmerisourceBergen concedes that the con-
tracts for sale of Epogen and the other drugs were separate
contracts. But because the Vendor Agreement signed by Dia-
lysist West permits AmerisourceBergen to return any goods
to Dialysist West for “full credit,” AmerisourceBergen
believes it was justified in applying the credit it held for the
counterfeit Epogen purchases against its outstanding debts.”
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.